


110 HR 6937 IH: Department of Veterans Affairs

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6937
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Buyer (for
			 himself, Mr. Michaud,
			 Mr. Miller of Florida,
			 Mr. Boozman,
			 Mr. Lamborn,
			 Mr. Salazar,
			 Mr. Walz of Minnesota,
			 Mr. Bilirakis,
			 Mr. Brown of South Carolina, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve energy and water efficiencies and conservation
		  throughout the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Veterans Affairs
			 Energy Sustainability Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Department of Veterans Affairs Sustainability
				Program.
					Sec. 3. Database on energy and water usage and
				expenditures.
					Sec. 4. Annual energy usage audit requirements.
					Sec. 5. Office of Energy Management.
					Sec. 6. Advisory Committee on Energy Management and
				Sustainability.
					Sec. 7. Compliance with Executive Order 13423 and Department of
				Veterans Affairs Directive 0055.
					Sec. 8. Installation of fueling stations for alternative
				fuels.
					Sec. 9. Installation of energy efficient and renewable energy
				systems in Department buildings.
					Sec. 10. Use of electrical sub-metering of buildings of the
				Department of Veterans Affairs.
					Sec. 11. Energy Star acquisition requirements.
					Sec. 12. Grants for adaptive housing to encourage use of high
				efficiency systems and products and other energy reduction items.
					Sec. 13. Grants for adaptive vehicles to encourage purchase of
				alternative fuel vehicles.
					Sec. 14. Study on water and energy consumption by National
				Cemetery Administration.
					Sec. 15. Use by Department of Veterans Affairs of expertise of
				the national laboratories regarding energy and water efficient
				technologies.
					Sec. 16. Pilot program for the sale of air pollution emission
				reduction incentives and retention of proceeds from sales.
				
			2.Department of
			 Veterans Affairs Sustainability Program
			(a)Sustainability
			 ProgramNot later than two
			 years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall implement a comprehensive program (to be known as the
			 Energy Sustainability Program) throughout the Department of
			 Veterans Affairs for the purpose of using resources in a manner so that the
			 resources are used in a manner that minimizes consumption and encourages the
			 use of alternative sources of energy while still meeting the responsibilities
			 of the Department.
			(b)Goals of
			 programThe goals of the
			 Sustainability Program are—
				(1)to
			 reduce overall energy consumption by the Department of Veterans Affairs, per
			 unit of measure determined by the Secretary of Veterans Affairs;
				(2)to reduce overall water usage by each of
			 the Veterans Health Administration, National Cemetery Administration, and
			 Veterans Benefits Administration, per unit of measure determined by the
			 Secretary;
				(3)to reduce the
			 non-biohazard and non-toxic waste stream generated by activities of the
			 Department;
				(4)to increase, whenever appropriate, the use
			 of products that promote and support an integrated approach to sustainability;
			 and
				(5)to cooperate to
			 the maximum extent possible with State and local jurisdictions in matters of
			 sustainability.
				(c)OutreachThe Secretary of Veterans Affairs shall
			 take immediate action to inform all personnel of the Department of Veterans
			 Affairs about the need for the Sustainability Program and its goals and to
			 encourage feedback from Department personnel.
			(d)Management
			 organizationNot later than
			 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish a management organization, to be led by the Assistant
			 Secretary for Management, to develop the Sustainability Program. To assist the
			 management organization, the Secretary shall appoint an advisory council, to be
			 comprised of Government employees, private persons, and industry officials with
			 experience and expertise in developing sustainability programs.
			(e)Strategic
			 plan
				(1)Plan
			 requiredAs part of the
			 Energy Sustainability Program, the Secretary of Veterans Affairs shall develop
			 a strategic plan for energy sustainability for the Department of Veterans
			 Affairs.
				(2)Report to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the progress
			 made by the Secretary in developing the plan required by subsection (a).
				3.Database on
			 energy and water usage and expenditures
			(a)Database
			 requiredThe Secretary of
			 Veterans Affairs shall establish and maintain a database to track and report on
			 energy and water expenditures by the Department of Veterans Affairs. The
			 database will provide a baseline to compare changes in Department energy and
			 water expenditures.
			(b)Database
			 categoriesAt a minimum in
			 maintaining the database, the Secretary of Veterans Affairs shall maintain
			 summary statistics by facility type, major census region, size and age of
			 facility, and energy and water source. In the case of health care facilities,
			 the Secretary shall use subcategories of inpatient, outpatient, nursing home,
			 and domiciliary care. Data on energy sources shall include the percentage of
			 energy supplied by petroleum, natural gas, coal, and alternative energy.
			4.Annual energy
			 usage audit requirements
			(a)Baseline
				(1)EstablishmentNot later than September 30, 2009, the
			 Secretary of Veterans Affairs shall complete an audit of energy usage by the
			 Department of Veterans Affairs during fiscal year 2009.
				(2)SubmissionNot later than March 30, 2010, the
			 Secretary shall submit to Congress, in electronic form, a report containing the
			 results of the energy audit.
				(3)UseThe energy audit shall serve as a baseline
			 for the Sustainability Program required by section 2 and identify the potential
			 impact of the Sustainability Program on the budget of the Department of
			 Veterans Affairs.
				(b)Annual energy
			 audit update and reportAs
			 part of the annual report required to be submitted under section 546(e)(b) of
			 title 38, United States Code, as added by section 5, the Secretary shall
			 include a report comparing energy usage by the Department of Veterans Affairs
			 during the last fiscal year that ended before the submission of the report to
			 the fiscal year 2009 baseline.
			5.Office of Energy
			 Management
			(a)Establishment of
			 OfficeChapter 3 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					321.Office of
				Energy Management
						(a)EstablishmentThere is in the Department an Office of
				Energy Management.
						(b)HeadThere is at the head of the Office a
				Director, who shall be a Deputy Assistant Secretary. The Director reports
				directly to the Assistant Secretary for Management.
						(c)ResponsibilitiesThe Director is responsible for—
							(1)the formulation of
				policy and planning related to, and the implementation of, energy management
				programs of the Department; and
							(2)the monitoring of
				Department compliance with—
								(A)Executive Orders,
				Department Directives, and statutory requirements relating to energy
				management;
								(B)Department energy
				audits; and
								(C)reporting
				requirements to Congress relating to the Department energy policies; and
								(3)serving as the
				chair of the Advisory Committee on Energy Management and Sustainability under
				section 546 of this title.
							(d)Staff and
				supportThe Office shall
				employ a sufficient number of personnel as are necessary to carry out the
				responsibilities of the Office. The Secretary shall ensure that the Office is
				furnished sufficient resources in addition to personnel to enable the Office to
				carry out its responsibilities in a timely
				manner.
						.
			(b)Increase in
			 maximum number of Deputy Assistant SecretariesSection 308(d)(1)
			 of such title is amended by striking not exceeding 19 and
			 inserting not exceeding 20.
			(c)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						321. Office of Energy
				Management.
					
					.
			6.Advisory Committee
			 on Energy Management and Sustainability
			(a)EstablishmentChapter 5 of title 38, United States Code,
			 is amended by adding at the end the following new section:
				
					546.Advisory
				Committee on Energy Management and Sustainability
						(a)EstablishmentThere is in the Department the Advisory
				Committee on Energy Management and Sustainability (hereinafter in this section
				referred to as the Committee). The chair of the Committee is the
				Director of the Office of Energy Management under section 321 of this
				title.
						(b)Membership(1)The Committee shall consist of members
				appointed by the Secretary from the general public, including—
								(A)individuals who are recognized authorities
				in fields pertinent to energy management and sustainability; and
								(B)representatives of industries relating
				to energy management and sustainability.
								(2)The Committee shall include, as ex officio
				members, the following:
								(A)The Under Secretary for Health, or the
				Under Secretary’s designee.
								(B)The Under Secretary for Benefits, or
				the Under Secretary’s designee.
								(C)The Under Secretary for Memorial
				Affairs, or the Under Secretary’s designee
								(D)The Assistant Secretary for Management, or
				the Assistant Secretary’s designee.
								(E)The Chief Information Officer, or the Chief
				Information Officer’s designee.
								(F)Such other officers of the Department
				as the Secretary considers appropriate.
								(3)The Secretary shall ensure that the
				members of the Committee have expertise in the areas covered by the memorandum
				of understanding entitled Federal Leadership in High Performance and
				Sustainable Buildings entered into on March 6, 2006, as in effect on
				the date of the enactment of this section, namely—
								(A)employment of integrated design
				principles;
								(B)optimization of energy
				performance;
								(C)protection and conservation of water;
								(D)enhancement of indoor environmental
				quality; and
								(E)reduction of the environmental impact
				of materials.
								(4)The Secretary shall determine the number,
				terms of service, and pay and allowances of members of the Committee appointed
				by the Secretary, except that a term of service of any such member may not
				exceed three years. The Secretary may reappoint any such member for additional
				terms of service.
							(c)Responsibilities(1)The Committee shall
				provide advice, coordination, and recommendations related to the implementation
				of the sustainability construction projects for the Department of Veterans
				Affairs.
							(d)Consultation(1)The Secretary shall, on
				a regular basis, consult with and seek the advice of the Committee with respect
				to the implementation of energy and sustainability programs at the
				Department.
							(2)In providing advice to the Secretary
				under this subsection, the Committee shall—
								(A)assemble and review information
				relating to the needs of the Department as part of a whole sustainability and
				energy savings program;
								(B)provide an assessment of the
				effectiveness of the policies, organizational structures, and services of the
				Department’s sustainability program; and
								(C)provide on-going advice on the most
				appropriate means of responding to additional energy and sustainability
				requirements as may be imposed upon the Department through additional Acts of
				Congress, or through Presidential Executive Orders for each of the Department’s
				business lines.
								(e)Annual
				reports(1)Not later than December
				31 of each year, the Committee shall submit to the Secretary an electronic
				report on the programs and activities of the Department relating to
				sustainability programs and energy efficiency programs developed by the
				Department. Each such report shall include—
								(A)an assessment of the needs of each of
				the Department’s business lines to enhance sustainability programs within each
				administration;
								(B)a review of the programs and
				activities of the Department designed to meet such needs; and
								(C)such recommendations (including
				recommendations for administrative and legislative action) as the Committee
				considers appropriate.
								(2)Not later than 90 days after receipt
				of a report under paragraph (1), the Secretary shall transmit electronically to
				the Committees on Veterans’ Affairs of the Senate and House of Representatives
				a copy of the report, together with any comments and recommendations concerning
				the report that the Secretary considers appropriate.
							(3)The Committee may also submit to the
				Secretary such other reports and recommendations as the Committee considers
				appropriate.
							(4)The Secretary shall submit with each
				annual report submitted to the Congress pursuant to section 529 of this title a
				summary of all reports and recommendations of the Committee submitted to the
				Secretary since the previous annual report of the Secretary submitted pursuant
				to that section.
							(f)Applicability of
				Federal Advisory Committee Act(1)Except as provided in
				paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C.
				App.) shall apply to the activities of the Committee under this section.
							(2)Section 14 of such Act shall not apply to
				the Committee.
							.
				
			(b)Staff awareness
			 campaigns To encourage support and adoption of energy savings
			 practicesThe Secretary of
			 Veterans Affairs shall conduct a campaign to encourage personnel of the
			 Department of Veterans Affairs to support and adopt energy savings
			 practices.
			(c)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						546. Advisory Committee on Energy
				Management and
				Sustainability.
					
					.
			7.Compliance with
			 Executive Order 13423 and Department of Veterans Affairs Directive
			 0055
			(a)Executive Order
			 13423The Secretary of
			 Veterans Affairs shall ensure that the Department of Veterans Affairs complies
			 with Executive Order 13423. Not later than 30 days after the date of the
			 enactment of this Act, the Secretary shall notify Congress of the current
			 status of the Department’s compliance.
			(b)Department of
			 Veterans Affairs Directive 0055The Secretary of Veterans Affairs shall
			 notify Congress—
				(1)of the anticipated
			 completion dates for meeting the energy objectives contained in Department of
			 Veterans Affairs Directive 0055 using the management tools specified in that
			 Directive; and
				(2)of the actual
			 completion date for meeting each objective.
				8.Installation of
			 fueling stations for alternative fuels
			(a)Installation on
			 Department property of fueling stations for alternative fuelsTo provide fuel sources for alternate fuel
			 vehicles acquired by the Department of Veterans Affairs, the Secretary of
			 Veterans Affairs shall install alternative fueling stations on at least 35
			 Department of Veterans Affairs medical facility campuses.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $7,000,000 to carry out subsection (a).
			9.Installation of
			 energy efficient and renewable energy systems in Department buildings
			(a)Plan To increase
			 use of renewable energy and energy efficiency technologies in Department
			 facilitiesNot later than
			 March 30, 2009, the Secretary of Veterans Affairs shall submit to Congress, in
			 electronic form, a detailed plan for increasing the use of energy efficient and
			 renewable energy technologies in Department of Veterans Affairs facilities and
			 operations, including—
				(1)qualified solar
			 technologies such as distributed amorphous, crystalline and nano-photovoltaic
			 technologies systems, solar heating systems, solar cooling systems, solar hot
			 water systems, solar lighting systems, and hybrid technologies that incorporate
			 one or more of such systems; and
				(2)qualified energy
			 efficient roof and building envelope systems such as systems with high solar
			 reflectance or thermal emittance, including high albedo systems, systems with
			 high thermal resistance, including use of enhanced roof insulation, systems
			 with high thermal inertia, including use of ballasted or vegetated roof
			 systems.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $150,000,000 to carry out subsection (a).
			10.Use of electrical
			 sub-metering of buildings of the Department of Veterans Affairs
			(a)Installation
			 requiredThe Secretary of
			 Veterans Affairs shall provide for the installation of individual electrical
			 sub-metering equipment for—
				(1)each boiler plant, chiller building, energy
			 center, and laundry of the Department of Veterans Affairs, whether in existence
			 as of the date of the enactment of this Act or constructed after the date of
			 the enactment of this Act; and
				(2)all other
			 buildings of the Department of Veterans Affairs constructed after the date of
			 the enactment of this Act.
				(b)PurposeThe
			 sub-metering required by this section is intended to record building electrical
			 energy consumption for economic analysis and energy conservation
			 measures.
			(c)Installation
			 location
				(1)In
			 generalIn the case of boiler
			 plants, chiller buildings, energy centers, and laundry buildings, the
			 sub-metering equipment shall be installed at the building’s low-voltage
			 switchboard. If high-voltage chillers are used, additional sub-metering
			 equipment for the chillers shall be installed. The meters for boiler plants
			 shall be located separately from the energy center, where feasible.
				(2)New separate
			 buildingsIn the case of
			 buildings described in subsection (a)(2), the sub-metering equipment shall be
			 installed with the building’s utilization voltage equipment.
				(3)Meter
			 functionsAt a minimum, the meter shall monitor voltage, current,
			 kW, kW demand, kW hours, kVA, kVAR, and power factor.
				11.Energy Star
			 acquisition requirementsThe
			 Secretary of Veterans Affairs shall ensure, to the maximum extent practicable,
			 that energy efficient products meeting the requirements of the Department of
			 Veterans Affairs are purchased whenever the Department purchases items that
			 consume electricity. In determining the energy efficiency of products, the
			 Secretary shall consider products that—
			(1)meet or exceed
			 Energy Star specifications; or
			(2)are listed on the
			 Federal Energy Management Program Product Energy Efficiency Recommendations
			 product list of the Department of Energy.
			12.Grants for
			 adaptive housing to encourage use of high efficiency systems and products and
			 other energy reduction itemsSection 2102 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(e)The dollar limitations specified in
				subsections (b) and (d) may be increased by the lesser of—
					(1)an amount equal to
				the actual cost of any high efficiency systems or products or other energy-use
				reduction items incorporated into the housing unit; or
					(2)$10,000.
					.
		13.Grants for
			 adaptive vehicles to encourage purchase of alternative fuel
			 vehiclesSection 3902(a) of
			 title 38, United States Code, is amended by adding at the end the following new
			 sentence: The amount otherwise available to an eligible individual under
			 this subsection may be increased by an amount equal to the difference between
			 the cost of an alternative fuel vehicle and the cost of a comparable gas or
			 diesel model of the vehicle if the eligible person elects to purchase an
			 alternative fuel vehicle..
		14.Study on water
			 and energy consumption by National Cemetery Administration
			(a)Water
			 consumption studyThe
			 Secretary of Veterans Affairs shall conduct a study on water consumption by
			 activities of the National Cemetery Administration and ways to reduce water
			 consumption. The study shall also examine the extent to which the use of
			 grasses and other vegetation that is not native to the location of a national
			 cemetery affects water consumption and evaluate the feasibility of composting
			 grass clippings and other vegetation collected during cleanup of national
			 cemeteries.
			(b)Fuel consumption
			 studyThe Secretary of
			 Veterans Affairs shall conduct a study on fuel consumption by equipment of the
			 National Cemetery Administration used in maintaining national cemeteries and
			 ways to improve fuel efficiency at cemeteries and other facilities under the
			 control of the National Cemetery Administration.
			(c)Deadline for
			 completion of studiesThe Secretary of Veterans Affairs shall
			 complete the studies required under subsections (a) and (b) by not later than
			 September 30, 2009.
			(d)ReportNot
			 later than March 31, 2010, the Secretary of Veterans Affairs shall submit to
			 the Committees on Veterans’ Affairs of the Senate and House of Representatives
			 a report on the studies conducted under this section.
			15.Use by
			 Department of Veterans Affairs of expertise of the national laboratories
			 regarding energy and water efficient technologies
			(a)Memorandum of
			 UnderstandingThe Secretary
			 of Veterans Affairs and the Secretary of Energy shall enter into a memorandum
			 of understanding for the purpose of improving and facilitating the use by the
			 Department of Veterans Affairs of the expertise of the national laboratories to
			 evaluate energy and water efficient technologies for use by the Department to
			 implement this Act.
			(b)AssistanceThe memorandum of understanding shall
			 provide that the Secretary of Veterans Affairs shall request assistance from
			 the national laboratories with respect to energy and water efficient
			 technologies as the Secretary of Veterans Affairs and the Secretary of Energy
			 determine can be provided through the technical skills and experience of the
			 national laboratories, using such financial arrangements as the Secretaries
			 determine are appropriate.
			(c)ActivitiesThe memorandum of understanding shall
			 provide that the national laboratories shall carry out those activities
			 necessary to respond to requests for assistance from the Secretary of Veterans
			 Affairs referred to in subsection (b).
			(d)National
			 LaboratoriesIn this section,
			 the term national laboratory has the meaning given that term in
			 section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
			16.Pilot program
			 for the sale of air pollution emission reduction incentives and retention of
			 proceeds from sales
			(a)AuthorityThe Secretary of Veterans Affairs, in
			 consultation with the Administrator of General Services, may carry out a pilot
			 program to sell economic incentives for the reduction of emission of air
			 pollutants attributable to a facility of the Department of Veterans
			 Affairs.
			(b)Incentives
			 Available for SaleUnder the
			 program, the Secretary of Veterans Affairs may sell economic incentives for the
			 reduction of emission of air pollutants attributable to a facility of the
			 Department only if such incentives are not otherwise required for the
			 activities or operations of the Department.
			(c)Use of
			 Proceeds
				(1)Credit to
			 Department facilitiesThe proceeds of sale of economic incentives
			 attributable to a facility of the Department shall be credited to the funds
			 available to the facility for the costs of identifying, quantifying, or valuing
			 economic incentives for the reduction of emission of air pollutants. The amount
			 credited shall be equal to the cost incurred in identifying, quantifying, or
			 valuing the economic incentives sold.
				(2)Allocation to
			 Department programs, projects, and activitiesIf after crediting under paragraph (1) a
			 balance remains, the amount of such balance shall be available to the
			 Department for allocation by the Secretary of Veterans Affairs for programs,
			 projects, and activities of the Department necessary for compliance with
			 Federal environmental laws, including the purchase of economic incentives for
			 the reduction of emission of air pollutants. To the extent practicable, amounts
			 allocated under this paragraph shall be made available to the facilities that
			 generated the economic incentives providing the basis for the amounts.
				(3)Treatment of
			 proceedsFunds credited under paragraph (1) or allocated under
			 paragraph (2) shall be merged with the funds to which credited or allocated, as
			 the case may be, and shall be available for the same purposes and for the same
			 period as the funds with which merged.
				(d)DefinitionIn this section, the term economic
			 incentives for the reduction of emission of air pollutants means any
			 transferable economic incentives (including marketable permits and emission
			 rights) necessary or appropriate to meet air quality requirements under the
			 Clean Air Act (42 U.S.C. 7401 et seq.).
			(e)TerminationThe authority to carry out a pilot program
			 under this section shall terminate on September 30, 2010.
			
